Citation Nr: 0509509	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 4, 
2001 for the award of special monthly compensation based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This appeal arose from a July 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which had awarded the veteran regular aid and 
attendance, effective September 4, 2001.  The veteran and his 
sister testified before the undersigned at a personal hearing 
conducted at the Houston RO on January 24, 2005.


FINDINGS OF FACT

1.  The veteran's claim for aid and attendance was received 
on February 3, 1999.

2.  The evidence in the file at the time of the February 1999 
claim demonstrated that the veteran was in need of regular 
aid and attendance due to his service-connected blindness.


CONCLUSION OF LAW

The criteria for an effective date of February 3, 1999, for 
the award of special monthly compensation based on the need 
for regular aid and attendance, have been met.  38 U.S.C.A. 
§§ 5103A, 5103(a), 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in March 2003 apprised the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in her possession, pertinent to 
the appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated in July 1999, 
before the VCAA was enacted, and he was not provided with 
VCAA notice until March 2003.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices throughout the appeal period.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

The veteran has been provided every opportunity to identify 
and submit evidence in support of his claim for an earlier 
effective date for the award of special monthly compensation 
based on the need for aid and attendance.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
deficiency as to the timing of VCAA notice to the veteran is 
harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's relevant medical reports, his statements, and his 
testimony at a personal hearing before the undersigned at the 
RO in January 2005.  The veteran has not identified any 
pertinent evidence that has not been obtained that is 
necessary to the adjudication of the issue addressed in this 
decision.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed.  
As such, the Board finds that VA's duty to assist in this 
case has been met.  

Applicable Laws and Regulations

Aid and attendance

The need for aid and attendance means helplessness or being 
so nearly helpless as to require aid and attendance of 
another person.  A veteran will be considered to be in the 
need of regular aid and attendance if the veteran:  (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c) (2004).

The following criteria will be considered in ascertaining the 
need for regular and attendance:  inability of the claimant 
to dress or undress himself or herself, or to keep himself or 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which a normal person would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her environment.  
It is not required that all of the disabling conditions 
enumerated be found to exist in order for there to be a 
favorable rating.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance.  38 C.F.R. 
§ 3.352(a) (2004).

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 4.400(o)(1) and (2) (2004).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the law as administered by 
VA.  38 U.S.C.A. § 5101(a)(West 2002); 3.151(a) (2004).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

After a careful review of the evidence of record, it is found 
that the veteran is entitled to an effective date of February 
3, 1999, for the award of special monthly compensation based 
on the need for aid and attendance.

The evidence shows that the veteran's claim for regular aid 
and attendance was received on February 3, 1999.  The RO 
denied this claim by a rating action issued in July 1999; he 
was notified of this decision on September 17, 1999.  He 
filed a notice of disagreement on September 21, 1999 and he 
was provided with a statement of the case on October 22, 
1999.  He submitted his VA Form 9 on November 8, 1999.  After 
the receipt of additional VA treatment records, the RO issued 
a rating in July 2002 which granted entitlement to aid and 
attendance, effective September 4, 2001, the date the RO 
stated entitlement to the benefit was factually 
ascertainable.

However, the Board finds that the veteran was entitled to 
this benefit from the date that he filed his claim on 
February 3, 1999.  The veteran has continually pursued his 
claim since he filed his original claim on February 3, 1999.  
Moreover, the evidence that had been in the claims folder at 
the time of this claim clearly demonstrated entitlement to 
aid and attendance.  The veteran was noted to be blind, with 
no light perception in the left eye and a drastically reduced 
visual field on the right.  In August 1993, it had been noted 
that his visual acuity on the right was only 10/15.  An aid 
and attendance examination was conducted by VA in February 
1999.  While it is noted that the examiner had indicated that 
the daily skills of another were not required, it is found 
that this opinion is not dispositive, particularly in light 
of the other evidence of record, to include the results of 
the examination itself.  This had shown that, while the 
veteran was able to walk one block without assistance, he 
required help with health and home maintenance due to his 
blindness.  A June 1999 VA examination noted that while he 
was able to read bills and write checks with a magnifying 
glass, he had great difficulties doing household duties and 
had difficulties traveling independently.  

The veteran also testified at a personal hearing in January 
2005 that his wife had been his primary care-giver until her 
sudden death on January 28, 1999.  He then immediately filed 
his claim for aid and attendance because he could not manage 
on his own.  He stated that he bumped into things and burned 
himself whenever he attempts to cook.  He reiterated his need 
for the assistance of another person.  The medical reports 
and the veteran's testimony clearly indicate that he required 
the assistance of another individual from the date of his 
original claim in order to protect himself from the hazards 
incident to his environment.  See 38 C.F.R. § 3.352.  

The Board does not find that an effective date earlier than 
February 3, 1999 is justified.  There is no indication in the 
record that there is any written communication requesting 
entitlement to this benefit prior to this date.  
Consequently, the Board finds that and effective date of 
February 3, 1999, an no earlier, is warranted for the award 
of special monthly compensation based on the need for aid and 
attendance.  Therefore, the claim is granted to this extent.  


ORDER

An effective date of February 3, 1999, for the award of 
special monthly compensation based on the need for regular 
aid and attendance, is granted, subject to the regulations 
governing the payment of monetary awards.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


